Puerto Rico, veinte y cinco de Octubre de mil novecientos. — Visto el presente recurso gubernativo interpuesto por Don Salvador Nadal y Freyre, contra negativa del Registrador de la Propiedad de Mayagtiez á inscribir un mandamiento de embargo. — Resultando: Que seguido pleito ejecutivo en el Tribunal de Distrito de Mayagtiez por Don *389Salvador Nadal contra Don Carmelo Agostini y Don Teófilo Olivieri, en cobro dé pesos, se embargó la participación que á este último correspondía en la hacienda “Aurelia”, sita en el barrio de Rio-cañás-arriba, de aquel término municipal, por valor de dos mil quinientos sesenta y ocho pesos; y que librado mandamiento al Registrador de la Propiedad de aquel partido para la anotación del embargo, ■ se negó á inscribirlo, por el defecto insubsanable de aparecer inscrita la totalidad de la finca “Aurelia” á favor de una entidad distinta á la persona contra quien se seguía el procedimiento, según nota puesta por el Registrador al pie del mismo mandamiento. — Resultando: Que notificada la negativa del Registrador á Don Adolfo González, que como mandatario verbal del ejecutante Don Salvador Nadal y Freyre había presentado al Registro el mandamiento de referencia, lo remitió el Registrador á este Tribunal Supremo, á los efectos de la Orden General número 99, manifestando en la comunicación con que lo acompañara, haberse fun-dado para negar la anotación del embargo en la prescripción terminante y absoluta del artículo 20 de la Ley Hipotecaria; compareciendo después por escrito dentro del término legal el ejecutante Don. Salvador Nadal, presentando una certificación librada por el Registrador, del asiento relativoá la inscripción de la hacienda “Aurelia” en el Registro de la Propiedad de aquel partido, de la que resulta que dicha finca aparece inscrita á favor de la sociedad agrícola titulada “Olivieri Sobrinos”, de la que forma parte el Don Teófilo Olivieri con una participación ó condominio por valor de dos mil quinientos sesensa y ocho pesos; y alegando en mérito de la referida certificación lo que estimó pertinente á su derecho, pidiendo se revocara la negativa del Registrador y se le ordenara practicar la anotación preventiva del embargo, con las costas. — Considerando: Que si bien por el contrato de sociedad legalmente celebrado se hacen comunes de los socios los bienes aportados á la sociedad, como sucede en el presente caso, y se constituye una per*390sonalidad jurídica distinta de la de los socios que la componen, esto no obsta para que los acreedores particulares de los socios puedan pedir el embargo y remate de la parte que les corresponda en el fondo social, como lo establece terminantemente el artículo 1,699 del nuevo Código Civil, sin perjuicio de la preferencia, que el mismo artículo concede, á los acreedores de la sociedad sobre los fondos sociales, y que si la ley les reconoce ese derecho implícitamente, ha de con- . cederles también los medios necesarios para hacerlo efectivo, como lo es’ la anotación del embargo en el Registro de la Propiedad cuando lo embargado son bienes inmuebles ó derechos reales, sin cuyo requisito en 'ocasiones podría resultar ilusorio aquel derecho. — Se revoca la nota puesta por el Registrador de la Propiedad de Mayagüez al pie del mandamiento de que se trata en el presente recurso, y el Registrador proceda á practicar la anotación del embargo á que se refiere el mandamiento, sin devengar derechos y siendo de su cargo las costas causadas al recurrente Don Salvador Nadal, con arreglo á lo que sobre el particular previene la Orden General número 99. Y devuélvase el mandamiento de referencia al Registrador de la Propiedad de Mayagüez, con copia certificada de la presente resolución, que se publicará en la Gaceta Oficial para su cumplimiento y demás efectos procedentes. — Lo acordaron y firman los Sres. del Tribunal, certifico.
José S. Quiñones. — José G. Hernández. — José M? Figueras. — Rafael Nieto Abeillé. — E. de J. López Gaztambide, Secretario.